department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice further action if you disagree with our proposed deletions you should follow f you agree with our deletions you do not need to take any if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your letter cg catalog number or the irs customer service number for businesses the irs customer service number for people with hearing impairments is we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number vil tax_exempt_and_government_entities_division date date legend b d dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue do you qualify for exemption under sec_501 of the code you do not for the following reason facts you are a_trust established on d date by an agreement between b a union and employers you are a sub-trust of the b welfare fund which has the same trustees the trustee board is made up of five employer and five union trustees your purpose is to provide cost of living adjustment cola payments to retirees of the b pension fund you hold contributions from employers and pay the benefit to those persons who receive pensions from the b pension fund at the end of the plan_year your trustees determine the total market_value of the fund assets taking into account accrued income and expenses the trustees then decide what portion of the letter cg catalog number 47628k market_value of the assets will be distributed that amount is divided by the total number of years of benefit service_credit for all pensioners to determine a per credit service value the per credit value is multiplied by each individual pensioner's years of benefit service credits to derive the allocable amount each pensioner will be paid the allocable amount or the supplemental payment factor as defined under c f_r g i whichever is less law sec_1_501_c_9_-1 of the income_tax regulations states that to be considered a veba under sec_501 an organization must provide for the payment of life sick accident or other_benefits to its members or their dependents reg c -1 c sec_1_501_c_9_-3 provides that an organization is not described in sec_501 if systematically and knowingly provides benefits of more than a de_minimis amount that are not permitted by paragraphs b c d or e paragraph b relates to life benefits and paragraph c to sick_and_accident_benefits sec_1_501_c_9_-3 provides the term other_benefits includes only benefits that are similar to life sick or accident benefits a benefit is similar to a life sick or accident benefit if it it is intended to safeguard or improve the health of a member or a member's dependents or it protects against a contingency that interrupts or impairs a member's earning power sec_1_501_c_9_-3 provides examples of other_benefits except to the extent otherwise provided in these regulations as amended from time to time other_benefits also include any benefit provided in the manner permitted by paragraphs et seq of sec_302 of the labor management relations act of 67_stat_136 as amended u s c c sec_1_501_c_9_-3 f provides examples of nonqualifying benefits benefits that are not described in paragraphs d or e of this section are not other_benefits thus other_benefits do not include any benefit that is similar to a pension or annuity payable at the time of mandatory or voluntary retirement or a benefit that is similar to the benefit provided under a for purposes of sec_501 uscs sec_501 and stock bonus or profit-sharing_plan these regulations a benefit will be considered similar to that provided under a pension annuity it provides for deferred_compensation that becomes payable stock bonus or profit-sharing_plan if by reason of the passage of time rather than as the result of an unanticipated event reg c -3 e gives specific examples of other_benefits similar to sick life or accident benefits and provides that except to the extent otherwise provided in these regulations as amended from time to time other_benefits also include any benefit provided in the manner permitted by paragraphs et seq of sec_302 of the labor management relations act of 61_stat_136 as amended u s c c reg c -3 f provides that benefits that are not described in paragraphs d or e are not other_benefits and expressly states that benefits similar to a pension or annuity payable at the time of retirement are not other_benefits for purposes of sec_501 a benefit it provides for deferred will be considered as similar to that provided under a pension_plan if catalog number 47628k letter cg compensation that becomes payable by reason of the passage of time rather than as a result of an unanticipated event reg c -7 states that the term voluntary employees’ beneficiary association in sec_501 is not necessarily coextensive with the term employees’ beneficiary association as used in sec_3 of erisa usc and the requirements which an organization must meet to be an employees’ beneficiary association within the meaning of sec_3 of erisa are not necessarily identical to the requirements that an organization must meet in order to be a voluntary employees’ beneficiary association within the meaning of sec_501 application of law you are not exempt under sec_501 of the code because you do not provide for the payment of life sick accident or other_benefits to your members or their dependents as required by reg c -1 c the supplementation of pension fund distributions to retirees is not a benefit similar to life sick or accident benefits described in paragraphs b c d or e of sec_1_501_c_9_-3 of the regulations cola payments are not an other benefit described in paragraphs d and e as being provided in the manner permitted by paragraphs et seq of sec_302 of the labor management relations act your payments are expressly excluded from the definition of other_benefits by reg c -3 f because a cola adjustment supplementing payments from a pension fund is a benefit similar to a pension your payment are deferred_compensation that becomes payable by reason of the passage of like a pension you provide retirement income to employees and like pension benefits time the amount of each payment is based on the premise that benefits increase with tenure and job longevity applicant’s position you hold that because cola benefit is not a pension under sec_401 cola payments are not benefits of the kind expressly excluded by reg c -3 f you also believe that reorganization plan no of treasury ceded to the department of labor the power to impose the erisa definition of welfare_benefit on sec_501 therefore when erisa describes cola benefits as permissible for employees’ beneficiary associations cola benefits are also permissible for voluntary employees’ beneficiary associations service response to applicant’s position our determination that you do not meet the requirements for exemption under sec_501 is based solely on the internal_revenue_code and the associated income_tax regulations as we explained above your cola benefit is of the kind expressly excluded by reg c - f your argument that the treasury ceded the power to define welfare benefits based on erisa letter cg catalog number 47628k provisions lies outside the scope of code sec_501 in fact reg c -7 disavows the notion that an employees’ beneficiary association as defined by erisa is necessarily identical to a voluntary employees’ beneficiary association within the meaning of sec_501 conclusion you are not exempt under sec_501 of the code because you do not provide for the payment of life sick accident or other_benefits to your members or their dependents as required by reg c -1 c you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax exempt status types of information that should be included in your appeal can be found on page of publication under the heading filing a protest’ disagreeing item must be declared true under penalties of perjury adding to the appeal the following signed declaration the explanation of your reasons for this may be done by under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and for more information about declaration of representative if you have not already done so representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters letter cg catalog number 47628k please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely director exempt_organizations enclosure publication letter cg catalog number 47628k
